Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This office action is in response to an amendment filed on 07/01/2021.

Information Disclosure Statement

The Examiner has considered the references listed on the Information Disclosure Statement submitted on 08/04/2021.

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Yejin Kim (Reg. No. 73,602) on 09/08/2021.
The application has been amended as follows, based on the most recent amendments filed on 07/01/2021:

1. (Currently amended): A video call method comprising:
generating a base layer having a first picture quality with respect to an entire portion of a captured image;
identifying at least one of a terminal capability of a counterpart terminal of a video call and a state of a network between a terminal and the counterpart terminal;

extracting a partial portion of the captured image, and generating the upper layer having the second picture quality that is higher than the first picture quality, based on the extracted partial portion of the captured image, and the determined at least one of the number of layers and the second picture quality;
encoding each of the base layer and the upper layer; and
transmitting, to the counterpart terminal of the video call, the encoded base layer, the encoded upper layer, and position information of the upper layer in the captured image that allows the counterpart terminal to lay the upper layer over the base layer.

13. (Currently amended): A non-transitory computer-readable storage medium storing instructions that are executable by a processor to cause the processor to perform a video call method comprising:
receiving data encoded for each of a base layer and an upper layer of a captured image and position information of the upper layer in the captured image;
decoding the data into the base layer and the upper layer, the base layer having a first picture quality with respect to an entire portion of the captured image, and the upper layer including a partial portion of the captured image and having a second picture quality that is higher than the first picture quality; and
reconstructing the captured image to have a picture quality that is higher than the first picture quality with respect to the partial portion of the captured image by laying the upper layer over the base layer based on the position information of the upper layer,
wherein the upper layer is generated by identifying at least one of a terminal capability of a counterpart terminal of a video call and a state of a network between a terminal and the counterpart terminal, determining at least one of a number of layers to be forwarded to the counterpart terminal and the second picture quality of the upper layer based on the at least one of the terminal capability of the 

14. (Currently amended): The non-transitory computer-readable storage medium of claim 13, wherein the terminal is a transmission side of the video call, and the counterpart terminal is the receiving side of the video call, and
wherein the transmission side of the video call is configured to generate and encode each of the base layer and the upper layer, and transmit the encoded base layer, the encoded upper layer, and the position information of the upper layer to the receiving side of the video call comprising the processor.

16. (Currently amended): An electronic device for preforming a video call, the electronic device comprising:
a memory storing instructions; and
a processor that is configured to execute the instructions stored in the memory to:
capture an image of a user;
recognize a target object from the image; 
generate a base layer which comprises an entire portion of the image and to which a first quality weight is assigned;
identify at least one of a terminal capability of a counterpart electronic device of the video call and a state of a network between the electronic device and the counterpart electronic device;
determine at least one of a number of layers to be forwarded to the counterpart electronic device and a second quality weight of an upper layer based on the at least one of the terminal capability of the counterpart electronic device and the state of the network;
extract a partial portion of the image comprising the target object; and generate the upper layer based on the extracted partial portion of the image, by assigning the second quality weight to the upper layer, and based on the determined at least one of the number of layers and the second quality weight;

transmit the base layer, the upper layer, and the position information to the counterpart electronic device to enable the counterpart electronic device to reconstruct the image by laying the upper layer over the base layer based on the position information.

CANCEL Claim 6.
CANCEL Claim 12.

Allowable Subject Matter

Claims 1-5, 7-11, and 13-18 are allowable.
The following is an examiner’s statement of reasons for allowance:

Applicant’s amendment and arguments presented 07/01/2021 and examiner’s amendment authorized by applicant on 09/08/2021 constitute the basis for the reasons of allowance as the current prior art of record, considered individually or in combination, fails to teach or reasonably suggest all the claimed features of claims 1, 13, and 16, structurally and functionally interconnected with other limitations in the manner as cited in the claims and dependent claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Kelley can be reached on 571-272-7331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZHIHAN ZHOU/Primary Examiner, Art Unit 2482